Citation Nr: 0025857	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-11 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from November 
1942 to December 1945 and regular Philippine Army service 
from December 1945 to April 1946.  The veteran died in 
January 1994.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to service 
connection for the cause of the veteran's death.

In a July 1997 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  In 
October 1997, the Board denied the appellant's motion for 
reconsideration of the denial of entitlement to service 
connection for the cause of the veteran's death.  Thus, the 
issue on the title page of this decision has been rephrased 
to properly reflect the issue on appeal.  

The Board notes that in a January 1999 rating decision, the 
RO denied entitlement to service connection for Dependency 
and Indemnity Compensation pursuant to 38 U.S.C.A. § 1318.  
It does not appear that the appellant has filed a notice of 
disagreement as to that determination.  Thus, that issue is 
not before the Board for appellate consideration.  

Finally, the Board notes that correspondence from the 
appellant dated in November 1998 appears to request benefits 
on behalf of a mentally disabled child fathered by the 
veteran.  This matter is referred to the RO for any 
appropriate action.  




FINDINGS OF FACT

1.  The veteran died in January 1994.  The death certificate 
reflects the cause of death as cardiorespiratory arrest 
secondary to diabetic ketoacidosis.  

2.  At the time of his death, the veteran was service 
connected for residuals of a gunshot wound to the left 
buttock with damage to muscle groups XVII and XVIII, 
evaluated as 50 percent disabling; residuals of a gunshot 
wound to the left abdomen with damage to muscle group XIX, 
rated as 30 percent disabling; residuals of a left sciatic 
nerve injury, rated as 20 percent disabling; and residuals of 
a left sacroiliac nerve injury, rated as 10 percent 
disabling.  The veteran was also granted entitlement to a 
total rating based upon individual unemployability in October 
1993, effective from December 1992.

3.  In a July 1997 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  

4.  In October 1997, the Board denied the appellant's motion 
for reconsideration of the Board's July 1997 decision.  

5.  Evidence presented since the Board's July 1997 denial of 
the appellant's claim is duplicative of that already 
presented.




CONCLUSION OF LAW

Evidence presented since the Board's July 1997 decision in 
regard to the claim of entitlement to service connection for 
the cause of the veteran's death is not new and material; the 
decision as to that claim is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that in a December 1954 
rating decision, the RO granted entitlement to service 
connection for residuals of a gunshot wound to the left 
buttock with damage to muscle groups XVII and XVIII, 
evaluated as 20 percent disabling; residuals of a gunshot 
wound to the left abdomen with damage to muscle group XIX, 
rated as 10 percent disabling; residuals of a left sciatic 
nerve injury, rated as 10 percent disabling; and residuals of 
a left sacroiliac nerve injury, rated as 10 percent 
disabling.  

In an August 1954 decision, the Board determined that a 50 
percent evaluation was warranted for residuals of a gunshot 
wound to the left buttock with damage to muscle groups XVII 
and XVIII.  In an April 1961 rating decision, the RO 
determined that a 30 percent evaluation was warranted for 
residuals of a gunshot wound to the left abdomen with damage 
to muscle group XIX.  

In an October 1993 rating decision, the RO determined that a 
20 percent evaluation was warranted for residuals of a left 
sciatic nerve injury.  The RO also determined that 
entitlement to a total disability rating based on individual 
unemployability was warranted, effective from December 1992.  

The veteran died in January 1994.  The death certificate 
reflects the cause of death as cardiorespiratory arrest 
secondary to diabetic ketoacidosis.  No other significant 
conditions contributing to death were noted.  

In a July 1997 decision, the Board determined that 
entitlement to service connection for the cause of the 
veteran's death was not warranted.  The appellant sought 
reconsideration and in October 1997, the Board denied the 
appellant's motion for reconsideration of the July 1997 
decision.  

The applicable laws and regulations provide that when a claim 
is disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, except as provided in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 7104.  Pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis has been announced by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  Elkins v. West, 12 
Vet. App. 209 (1999).  Under the Elkins test, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the appellant and other 
sources, and has advised the appellant of the status of her 
claim in the statement of the case.  As modified by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), that duty arises where 
the appellant has reported the existence of evidence which 
could serve to re-open a claim.  As no such evidence has been 
identified in the instant case, VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).  

The record reflects that the evidence received subsequent to 
the July 1997 Board decision consists of the appellant's 
contentions and a private report of medical history and 
physical examination showing that the veteran was admitted to 
a private hospital in January 1993.  The private report of 
medical history and physical examination is a duplicate of 
that received in November 1994 and previously considered in 
regard to the veteran's claim.  Thus it is not new and 
material.  Additionally, the contentions of the appellant are 
essentially duplicative of those already of record.  The 
Board notes that the appellant's contentions that the 
veteran's service-connected disabilities caused his death are 
not supported by any medical evidence of record.  These 
assertions involve questions of medical causation or 
diagnosis, and thus cannot constitute evidence to render the 
claim well grounded, because a lay witness is not competent 
to offer such medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Thus, the Board must conclude that the evidence presented is 
not new and material and the appellant's claim cannot be 
reopened.  See 38 C.F.R. § 3.156(a).  




ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, service connection remains denied.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

 




- 8 -






- 7 -


